Supreme Court of Florida
                                  ____________

                                  No. SC19-533
                                  ____________


       IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                   ADMINISTRATION 2.230.

                                   July 11, 2019

PER CURIAM.

      The Court, on its own motion, amends Florida Rule of Judicial

Administration 2.230(e) (Trial Court Budget Commission; Membership and

Organization).1 See Fla. R. Jud. Admin. 2.140(g).

      The Court published the amendments to rule 2.230 for comment. No

comments were filed. The Court now amends that rule as follows. Subdivision (e)

of rule 2.230 is amended to provide that the Chief Justice will appoint members to

the Trial Court Budget Commission “who are from different levels of court (circuit

or county).” Subdivision (e)(1) is amended to require the membership of the

Commission to include a minimum of twelve, rather than fourteen, trial judges and




      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
a minimum of five, rather than seven, trial court administrators. Language in

subdivision (e)(5) addressing appointment of original Commission members is

deleted as obsolete. The last paragraph of the rule is moved to subdivision (e)(5)

and new language is added providing that voting members may serve “no more

than two full terms” and “[n]otwithstanding that limitation, the chief justice may

appoint a member for additional terms if [this Court] determines it is in the best

interests of the trial courts.” Language is added to the last sentence providing that

appointment to serve the remainder of a departing member’s term “shall not count

toward the limitation on the number of terms.”

      Accordingly, the Florida Rules of Judicial Administration are amended as

set forth in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




                                         -2-
                                    APPENDIX

RULE 2.230.        TRIAL COURT BUDGET COMMISSION

      (a) – (d)    [No Change]

       (e) Membership and Organization. The Trial Court Budget
Commission will be composed of 21 voting members appointed by the chief
justice who will be trial court judges and trial court administrators and who will
represent the interests of the trial courts generally rather than the individual
interests of a particular circuit, level of court, or division. The respective
presidents of the Conference of Circuit Court Judges, and the Conference of
County Court Judges, and the chair of the Commission on Trial Court Performance
and Accountability shall serve as ex officio nonvoting members of the
Ccommission. The chief justice will make appointments to ensure that the broad
interests of the trial courts are represented by including members who are from
different levels of court (circuit or county), who have experience in different
divisions, who have expertise in court operations or administrative matters, and
who offer geographic, racial, ethnic, and gender diversity.

            (1) The membership must include 14a minimum of 12 trial court
judges and 7a minimum of 5 trial court administrators.

             (2) – (4)    [No Change]

             (5)   The original members of the commission will be appointed as
follows:
                   (A)    7 members shall be appointed for a 2-year term;

                   (B)    7 members shall be appointed for a 4-year term; and

                      (C) 7 members shall be appointed for one 6-year term.
All subsequentVoting members will each be appointed for onea 6-year term and
may serve no more than two full terms. Notwithstanding that limitation, the chief
justice may appoint a member for additional terms if the supreme court determines
it is in the best interests of the trial courts. In the event of a vacancy, the chief
justice will appoint a new member to serve for the remainder of the departing
member’s term, which service shall not count toward the limitation on the number
of terms.


                                        -3-
      (6)   [No Change]

(f)   [No Change]




                          -4-